Title: To John Adams from John Marshall, 24 June 1800
From: Marshall, John
To: Adams, John



Sir
Washington June 24th 1800

I receivd to day your letter of the 20th inst & immediately transmitted to the secretary of the treasury a commission for Mr. Smith.
After considering Mr. Kings letter of the 7th. of April it appears to me most adviseable still to press an amicable explanation of the 6th. article of our treaty with Britain. Whatever the present temper of the cabinet may be a moment may present itself in the course of the summer or autumn when a disposition more favorable to an accomodation conforming to the real principles of the contract, may be found. To give our minister the chance of availing himself of such a disposition it woud seem to necessary at least to suspend our assent to the proposed change in the mode of constituting the board of commissioners. I have conversd with the secretaries of war & of the navy on this subject and they both concur with me in sentiment concerning it. Will you sir be pleasd to give your directions after you shall have decided on the course to be pursued? I cannot help fearing that an intention on the part of the British ministry exists to put such a construction on the law of nations or so to practice under their construction as to throw into their hands sums equivalent to the probable claims of British creditors on the United States.
Repeated complaints are made to this department of the depredations committed by the Spaniards on the American commerce. Is it proper that our minister at Madrid shoud receive any instructions on this interesting subject?
Some Portuguese sailors are at Norfolk in Virginia in great distress. There is neither a minister, consul or any other authorizd agent of Portugal in the United States who can make the necessary provision for them. I have deemd it proper, shoud an application I am about making to Mr Da Costa fail, to make the necessary advances for them & to transmit to Mr. Smith the claim on the Portuguese government which these advances may authorize. If you disapprove of this be pleasd to state your disapprobation that I may if in my power adopt such measures as you may deem eligible
With the most perfect respect I remain Sir /  Your Obedt. Servt.

J Marshall